[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
The plaintiff is here seeking a judgment against Belinda Eanniello, the wife of his debtor Victor Eanniello, claiming a fraudulent conveyance from Victor of a half-interest in their home.
Since the debt sued upon is evidence by a note executed some nine months after the conveyance, the plaintiff must rely on common law or 52-552 of the General Statutes as the present statute (Public Act 91-927) requires the debt be owed at the time of conveyance. Under common law or 52-552, however, the plaintiff must prove an actual intent to defraud or establish that such transfer rendered the debtor unable to meet his existing debts. Tyers v. Coma, 214 Conn. 8. Here the plaintiff's proof fails since no evidence was produced concerning Victor Eanniello's earnings or income, or the amount of his existing debts at the time of the conveyance. The court does not find actual intent to defraud to have been proven by the plaintiff.
Accordingly, judgment may enter for the defendant Belinda Eanniello.
McDONALD, J.